DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/929,132, filed on 07/15/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first communication interface” in claims 1, 9 and 16; “a second communication interface” in claims 1, 9 and 16; “a packet converter” in claim 1; “a first data transfer section” in claim 1; “a filter” in claim 1; “a packet transmission 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see page 31 of Specification). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Reasons for Allowance
7.	Claims 1-16 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: 
Referring to claims 1, 9 and 16, Imine (US 2006/0274368) teaches a network control device (Controller unit 939, Figures 3-4) for processing a plurality of packets received from outside the network control device, the network control device being connected to an operation device that is settable in a regular operating state for supplying power to the operation device or an energy saving state for stopping power supply to at least a part of the operation device (Image forming apparatus 103 is in the power saving mode, in which power is supplied only to a packet incoming detecting unit inside the apparatus, and a packet can be received through the wired LAN 104. On the contrary, a receiving unit for performing reception through the wireless LAN 105 is not supplied with power, and in this manner, the power consumption is reduced. Consequently, the image forming apparatus 103 cannot directly send and receive data with the wireless terminal 101; paragraph 43, Figures 1-2), the network control device comprising: a first communication interface configured to transmit and receive a first type of packets according to a first communication system (A network unit 1210 connects to the wired LAN 104, and performs the input and output of image data and information relating to equipment control; paragraph 56, Figure 4); a second 
	However, none of the prior cited alone or in combination provides the motivation to teach at least for a packet transmission controller configured to, when the operation device is in the energy saving state, analyze contents of the valid first type of packets extracted by the filter, when the contents of the extracted valid first type of packets are of the first type of packets received by the first communication interface, generate a first type of packets for transmission according to the first communication system, and transmit the generated first type of packets for transmission to the first communication interface, and when the contents of the extracted valid first type of packets are of the second type of packets received by the second communication interface, generate a second type of packets for transmission according to the second communication system, and transmit the generated second type of packets for transmission to the second communication interface.

Regarding claims 2-8, 10-15, the instant claims are dependent on allowable claims and are thus allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bando et al. (US 2010/0246380) discloses a clock controller that, in the second operation mode, initiates supplying a clock signal upon receiving the notification signal; and a second processing unit that has a receiving unit that extracts packet data from the digital data output by the first processing unit and outputs the extracted packet data.
	Ooba (US 2014/0368862) discloses a receiving unit configured to receive a packet from the image forming apparatus through a network; and a controlling unit configured to, in a case where the packet received by the receiving unit is a packet addressed to another apparatus different from the information processing apparatus, return the information processing apparatus from a power saving state.
	Koga (US 2015/0338895) discloses a power control unit configured to, in a case where a packet received by said receiving unit in a power saving state in which power supply to said identifying unit is stopped is a specific packet, provide control so that power is supplied to said identifying unit, wherein said identifying unit to which power has been supplied by said power control unit identifies an application which is to execute the processing of the packet on the basis of the port number, and wherein said power control unit provides control so that power is supplied to the unit identified by the application on the basis of the instruction by the application.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.